Citation Nr: 1220176	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  08-31 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1964 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a bilateral hearing loss disability and tinnitus.  For the following reasons, further development is warranted before these claims can be properly adjudicated. 

The Board finds that a new VA audiological examination is necessary to address more fully the issues raised in this appeal.  In this regard, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The duty to assist under the VCAA includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In McLendon, 20 Vet. App. at 83, the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

The Board finds that the McLendon elements are met and thus a VA opinion is warranted.  Specifically, according to the July 2007 VA examination report, the Veteran apparently denied having this disability.  However, the Veteran has described symptoms of tinnitus in the VA treatment records, and submitted a service connection claim for tinnitus in December 2006, prior to the July 2007 VA examination.  The Board notes that tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking." Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (hereinafter DORLAND'S ) 1714 (28th ed. 1994)).  It is generally subjective in type.  DORLAND'S, 1956 (31st ed. 2007).  Because tinnitus is subjective, its existence is generally determined by whether or not the veteran claims to experience it.  Thus, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Charles v. Principi, 16 Vet. App. 370 (2002).  As such, because there is competent and credible evidence that the Veteran has tinnitus, the Board finds that the presence of this disability has been established, thereby satisfying the first McLendon element. 

The Board also finds that hazardous noise exposure during active service is established, thus satisfying the second McLendon element.  Specifically, the Veteran served in the Air Force as an Apprentice Aircraft Pneudraulic Repairman.  Based on the Veteran's military occupational specialty (MOS), hazardous noise exposure during active service is assumed.  In this regard, the Department of Defense has compiled a list of verified MOS's and the probability of hazardous noise exposure associated with each one.  See VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  According to the DOD's Noise Exposure Listing, the Veteran's MOS involves a high probability of hazardous noise exposure.  Where there is sufficient evidence of a current disability and the in-service exposure to hazardous noise is conceded based on the Duty MOS Noise Exposure Listing, VA is obligated to request a VA examination and opinion to determine if there is a medical nexus.  See id.  Thus, the second and third McLendon elements are met as there is at least an indication that the Veteran's tinnitus might be related to hazardous noise exposure during service. 

Finally, the Board does not have the medical expertise to make a medical determination as to whether the Veteran's tinnitus is related to in-service noise exposure.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).  Thus, the fourth McLendon element is met as there is insufficient evidence to decide this claim.  See McLendon, 20 Vet. App. at 83. 

Therefore, on remand, a new VA audiological examination should be conducted to assess the likely etiology of the Veteran's tinnitus. The examiner should also take the opportunity to provide another nexus opinion regarding the Veteran's hearing loss disability.  In this regard, in the July 2007 VA examination report, the examiner opined that it was unlikely the Veteran's current hearing loss was related to service as his separation audiogram showed normal hearing.  However, in a February 2008 VA treatment record, an audiologist opined that the Veteran's current hearing loss and tinnitus were likely related to the Veteran's in-service hazardous noise exposure based on his MOS.  In this regard, the audiologist was skeptical that the Veteran's separation audiogram, which reflected only zeros in all frequencies, was based on actual testing, as a normal audiogram would have shown some variation in the puretone thresholds as well as puretone thresholds above zero.  The examiner should consider the February 2008 VA treatment record in rendering the nexus opinion.

The examiner should also discuss the results of an April 1966 service audiogram, which is in graphical form, and whether it shows a significant puretone threshold shift when compared with the Veteran's May 1964 audiogram at entrance into active service.  See Hensley, 5 Vet. App. at 159.  

The examiner should note that service department audiometric readings prior to October 31, 1967 must be converted from American Standards Association (ASA) units to units that have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  This means adding to the reported findings 15 decibels at the 500 dB level, 10 decibels at the 1000, 2000, and 3000 dB levels, and 5 decibels at the 4000 dB level.  Thus, the Veteran's May 1964 audiogram and the April 1966 graphical audiogram must be converted from ASA to ISO units.

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should also be requested to identify any recent medical treatment he has received for his hearing loss and tinnitus.  Then, the AOJ should take appropriate steps to secure copies of any treatment records identified by the Veteran which are not currently of record, including all VA treatment records and any private treatment records for which the Veteran has furnished the necessary authorization.  If the AOJ is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file. 

2. The Veteran should be scheduled for a VA audiological examination to determine the likelihood that his bilateral hearing loss disability and tinnitus are related to hazardous noise exposure during active service.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran's bilateral hearing loss disability and tinnitus are at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  

In this regard, the examiner should note that the Veteran's MOS as an Apprentice Aircraft Pneudraulic Repairman has been found by the Department of Defense to involve a high probability of hazardous noise exposure.  Thus, hazardous noise exposure during service is established.  

The examiner should also consider the February 2008 VA treatment record in which an audiologist opined that the Veteran's current hearing loss and tinnitus were likely related to his in-service hazardous noise exposure based on his MOS.  In this regard, the audiologist was skeptical that the Veteran's separation audiogram, which reflected only zeros in all frequencies, was based on actual testing, as a normal audiogram would have shown some variation in the puretone thresholds as well as puretone thresholds above zero.  

Further, the examiner should discuss the results of an April 1966 service audiogram, which is in graphical form, and whether it shows a significant puretone threshold shift when compared with the Veteran's May 1964 audiogram at entrance into active service.  See Hensley, 5 Vet. App. at 159.  

The examiner should also note that service department audiometric readings prior to October 31, 1967 must be converted from American Standards Association (ASA) units to units that have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  This means adding to the reported findings 15 decibels at the 500 dB level, 10 decibels at the 1000, 2000, and 3000 dB levels, and 5 decibels at the 4000 dB level.  Thus, the Veteran's May 1964 entrance audiogram and the April 1966 graphical audiogram must be converted from ASA to ISO units.

Then, the examiner should render an opinion as to whether the Veteran's bilateral hearing loss disability and tinnitus are related to in-service hazardous noise exposure.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner must provide a complete rationale or explanation for all opinions stated.  

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


